 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DENNIS LAMAR GARDNER, JR.,                        No. 2:18-cv-3248 AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    VALLEJO POLICE DEPARTMENT, et
      al.,
15
                         Defendants.
16

17

18          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

19   undersigned by E.D. Cal. 302(c)(21). Plaintiff has filed a request for leave to proceed in forma

20   pauperis (“IFP”), and has submitted the affidavit required by that statute. See 28 U.S.C.

21   § 1915(a)(1). The motion to proceed IFP will therefore be granted.

22                                             I. SCREENING

23          The federal IFP statute requires federal courts to dismiss a case if the action is legally

24   “frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

25   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

26   Plaintiff must assist the court in determining whether or not the complaint is frivolous, by drafting

27   the complaint so that it complies with the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”).

28   ////
                                                        1
 1   The Federal Rules of Civil Procedure are available online at www.uscourts.gov/rules-
 2   policies/current-rules-practice-procedure/federal-rules-civil-procedure.
 3           Under the Federal Rules of Civil Procedure, the complaint must contain (1) a “short and
 4   plain statement” of the basis for federal jurisdiction (that is, the reason the case is filed in this
 5   court, rather than in a state court), (2) a short and plain statement showing that plaintiff is entitled
 6   to relief (that is, who harmed the plaintiff, and in what way), and (3) a demand for the relief
 7   sought. Fed. R. Civ. P. 8(a). Plaintiff’s claims must be set forth simply, concisely and directly.
 8   Fed. R. Civ. P. 8(d)(1). Forms are available to help pro se plaintiffs organize their complaint in
 9   the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor (Rm. 4-200),
10   Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
11           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
12   Neitzke v. Williams, 490 U.S. 319, 325 (1989). In reviewing a complaint under this standard, the
13   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
14   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
15   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
16   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
17   denied, 564 U.S. 1037 (2011).
18           The court applies the same rules of construction in determining whether the complaint
19   states a claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court
20   must accept the allegations as true); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must
21   construe the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a
22   less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520
23   (1972). However, the court need not accept as true conclusory allegations, unreasonable
24   inferences, or unwarranted deductions of fact. Western Mining Council v. Watt, 643 F.2d 618,
25   624 (9th Cir. 1981). A formulaic recitation of the elements of a cause of action does not suffice
26   to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal,
27   556 U.S. 662, 678 (2009).
28   ////
                                                          2
 1           To state a claim on which relief may be granted, the plaintiff must allege enough facts “to
 2   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has
 3   facial plausibility when the plaintiff pleads factual content that allows the court to draw the
 4   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
 5   678.  A pro se litigant is entitled to notice of the deficiencies in the complaint and an opportunity
 6   to amend, unless the complaint’s deficiencies could not be cured by amendment. See Noll v.
 7   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as stated in
 8   Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc).
 9           A. The Complaint
10           Plaintiff brings claims for false imprisonment and false arrest. ECF No. 1 at 6. Plaintiff
11   alleges as follows: On April 30, 2017, Sargent Darden put out a warrant for plaintiff’s arrest for
12   probation violation and delaying/obstructing/resisting arrest. Id. On May 3, 2017, plaintiff was
13   handcuffed and arrested for a probation violation and delaying/obstructing/resisting a peace
14   officer. Id. Plaintiff’s phone was taken but not placed on the property receipt. Id. The charges
15   against plaintiff were dismissed. Id. He was never on probation and his phone was never
16   returned to him. Id.
17           B. Analysis
18           The complaint does not contain a “short and plain” statement setting forth the basis for
19   federal jurisdiction, plaintiff’s entitlement to relief, or the relief that is sought, even though those
20   things are required by Fed. R. Civ. P. 8(a)(1)-(3). Plaintiff does not allege facts sufficient for the
21   court to tell whether or not he has a legal claim. Plaintiff also does not state a claim under Fed. R.
22   Civ. P. 12(b)(6) on the bare facts alleged.
23           To prevail on a § 1983 claim for false arrest and imprisonment, plaintiff must allege facts
24   to demonstrate a violation of the Fourth Amendment, which requires facts establishing that there
25   was no probable cause to arrest him. Cabrera v. City of Huntington Park, 159 F.3d 374, 380 (9th
26   Cir. 1998). Plaintiff alleges that he was arrested for delaying/obstructing and resisting a peace
27   officer, and for a probation violation, and that there was a warrant out for his arrest for both of
28   these violations. ECF No. 1 at 6. Plaintiff’s only allegation that hints of lack of probable cause is
                                                          3
 1   his allegation that he was not on probation at the time of his arrest, but this does not explain why
 2   there was no probably cause to arrest him for delaying/obstructing/resisting a police officer. Id.
 3   Plaintiff’s allegations regarding the mishandling of his phone appear irrelevant to his claims.
 4   Because the minimal facts alleged in plaintiff’s complaint do not establish false arrest or false
 5   imprisonment, and do not give the court a clear picture of his claim(s), the complaint does not
 6   comply with the federal rules and must be rejected with leave to amend.
 7                                  II. AMENDING THE COMPLAINT
 8          If plaintiff chooses to amend the complaint, the amended complaint must allege facts
 9   establishing the existence of federal jurisdiction. In addition, it must contain a short and plain
10   statement of plaintiff’s claims. The allegations of the complaint must be set forth in sequentially
11   numbered paragraphs, with each paragraph number being one greater than the one before, each
12   paragraph having its own number, and no paragraph number being repeated anywhere in the
13   complaint. Each paragraph should be limited “to a single set of circumstances” where
14   possible. Rule 10(b). As noted above, forms are available to help plaintiffs organize their
15   complaint in the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor
16   (Rm. 4-200), Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
17          Plaintiff must avoid excessive repetition of the same allegations. Plaintiff must avoid
18   narrative and storytelling. That is, the complaint should not include every detail of what
19   happened, nor recount the details of conversations (unless necessary to establish the claim), nor
20   give a running account of plaintiff’s hopes and thoughts. Rather, the amended complaint should
21   contain only those facts needed to show how the defendant legally wronged the plaintiff.
22          The amended complaint must not force the court and the defendants to guess at what is
23   being alleged against whom. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996)
24   (affirming dismissal of a complaint where the district court was “literally guessing as to what
25   facts support the legal claims being asserted against certain defendants”). The amended
26   complaint must not require the court to spend its time “preparing the ‘short and plain statement’
27   which Rule 8 obligated plaintiffs to submit.” Id. at 1180. The amended complaint must not
28   ////
                                                        4
 1   require the court and defendants to prepare lengthy outlines “to determine who is being sued for
 2   what.” Id. at 1179.
 3             Also, the amended complaint must not refer to a prior pleading in order to make plaintiff’s
 4   amended complaint complete. An amended complaint must be complete in itself without
 5   reference to any prior pleading. Local Rule 220. This is because, as a general rule, an amended
 6   complaint supersedes the original complaint. See Pacific Bell Tel. Co. v. Linkline
 7   Communications, Inc., 555 U.S. 438, 456 n.4 (2009) (“[n]ormally, an amended complaint
 8   supersedes the original complaint”) (citing 6 C. Wright & A. Miller, Federal Practice &
 9   Procedure § 1476, pp. 556-57 (2d ed. 1990)). Therefore, in an amended complaint, as in an
10   original complaint, each claim and the involvement of each defendant must be sufficiently
11   alleged.
12                                  III. PRO SE PLAINTIFF’S SUMMARY
13             It is not clear that this case can proceed in federal court. The complaint does not allege
14   facts that support a claim for false arrest or false imprisonment. Because the complaint as written
15   does not state a legal claim, or provide sufficient facts to comply with Fed. R. Civ. P. 8, it will not
16   be served on defendants. Your lawsuit cannot proceed unless you fix the problems with your
17   complaint.
18             You are being given 30 days to submit an amended complaint that provides a proper basis
19   for federal jurisdiction. If you submit an amended complaint, it needs to explain in simple terms
20   what laws or legal rights of yours were violated, by whom and how, and how those violations
21   impacted each plaintiff. Without this information, the court cannot tell what legal claims you are
22   trying to bring against the defendants. If you do not submit an amended complaint by the
23   deadline, the undersigned will recommend that the case be dismissed.
24                                             IV. CONCLUSION
25             Accordingly, IT IS HEREBY ORDERED that:
26          1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;
27   ////
28   ////
                                                          5
 1      2. Plaintiff shall have 30 days from the date of this order to file an amended complaint that
 2         names defendants who are amenable to suit, and which complies with the instructions
 3         given above. If plaintiff fails to timely comply with this order, the undersigned may
 4         recommend that this action be dismissed.
 5   DATED: January 17, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6
